Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 1 of 17 PAGEID #: 689




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION



JOHN C. RAYBURN,

           Plaintiff,
                                                                       Civil Action 2:18-cv-1534
v.
                                                                       Judge Edmund A. Sargus Jr.
SANTANDER CONSUMER USA                                                 Magistrate Judge Jolson
INC., et al.,

           Defendants.



                PLAINTIFFS’ MOTION AND MEMORANDUM IN SUPPORT OF
                    CLASS COUNSELS’ REQUEST FOR AN AWARD OF
                            ATTORNEY FEES AND EXPENSES



I.         INTRODUCTION

            Plaintiff John Rayburn and Defendant Santander Consumer USA Inc. (“SC”) reached

    a class action settlement (“Settlement Agreement”)1 that provides in excess of $335,000,000

    in financial benefits to Settlement Class Members. Additionally, the Settlement provides that

    SC will pay up to $2,500,000 in Attorneys’ Fees and Expenses, as approved by the Court, to

    cover the attorneys’ fees and costs incurred by the Settlement Class through Class Counsel.

    The amount represents a very small fraction of the total value of relief to the Class (less than

    1%), and does not reduce any of the financial relief provided the Class that is described

    below. The attorneys’ fees and expenses were negotiated only after a conditional agreement

    on relief to the Class was reached.


1
    Settlement Agreement And Release is found at Docket No. 50-1 filed on 10/2/2020.
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 2 of 17 PAGEID #: 690




         The Fairness Hearing regarding the Settlement is scheduled for April 5, 2021.


II.      STATEMENT OF FACTS

         This consumer class action alleges that SC failed to provide statutorily mandated

disclosures after it repossessed vehicles from Ohio consumers. Specifically, Plaintiff’s First

Amended Class Action Complaint (“Complaint”) asserts claims against SC under the CSPA,

RISA, and the UCC, on behalf of similarly situated Ohio residents, related to notices sent to

consumers in connection with the repossession of their vehicles, as well as a breach of contract

claim.

         Plaintiff’s claims are premised on standard forms SC allegedly used in post-

repossession notices for the six (6) years preceding the filing of the instant action pursuant to

his UCC and RISA claims, and the statutory requirements therein which he alleges that SC

violated. Under the UCC, R.C. §1309.613(A)(1)(e), a post repossession notice must state the

time and place of a public sale. R.C. §1309.613(A)(1)(d) requires a statement that the debtor

is entitled to an accounting of the unpaid indebtedness and disclosure of the charge, if any, for

an accounting. RISA, R.C. §1317.16(B), requires a public sale only, and requires disclosure of

the minimum price, where the purchase was pursuant to a consumer installment contract. R.C.

§1309.625(C)(2) provides that if the secured party fails to comply with the statutory

requirements for disposition, the consumer borrower may recover “an amount not less than the

credit service charge plus ten percent of the principal amount of the debt or the time-price

differential plus ten percent of the cash price.”

         In addition to damages, the Complaint seeks a declaration that SC’s acts and practices,

namely, its alleged violations of the UCC and RISA, are unlawful. The Complaint also seeks an

injunction to prohibit SC from continuing to engage in these practices and requiring that SC

                                                    2
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 3 of 17 PAGEID #: 691




    remove adverse credit information previously reported to credit reporting organizations, waiver

    of deficiency balances of class members, as well as provision of attorneys’ fees, costs and

    expenses.

            SC denies that its notices were defective, denies that it violated the UCC, RISA, or any

    other provision of law, and among other defenses, challenged the appropriateness of this case

    for class treatment.

III.       FINANCIAL RELIEF TO SETTLEMENT CLASS MEMBERS

           The financial benefits to Settlement Class Members2 are in excess of $335 million.

Specifically, those benefits include the following:

            •   For all Settlement Class Members, SC will waive all Deficiency Balances3 on their
                SC accounts, which total approximately $333,000,000.00.4

            •   SC will pay $1,900,000.00 into a Settlement Fund which will be used to provide
                monetary relief to certain Settlement Class Members, as described below, and to pay
                an incentive payment to the Class Representative, as approved by the Court.
                Settlement Class Members whose repossessed vehicles were sold by SC and who
                made payments in excess of $100 to SC after repossession will be entitled to a cash
                benefit equal to a pro rata share of the Settlement Fund after the Incentive




2
 Settlement Class Members means all Class Members who do not exclude themselves from the Settlement. Settlement
Agreement, ¶1.46 -1.47. (P. 12 – 13). Class Member is defined as every Ohio resident who: [(1)] purchased a motor
vehicle; (2) as part of the purchase transaction, entered into a RISC where the RISC was assigned to SC; (3) where,
during the period of January 1, 2013 to the date the Court certifies and finally approves the class for settlement
purposes only, SC repossessed the vehicle and sent, subsequent to repossession, a “Notice of Our Plan to Sell Property”
Letter; and (4) where the “Notice of Our Plan to Sell Property” Letter had a vehicle sale date that included the phrase
“on or after.” (DC Docket Nos. 56, 57).

3
 “Deficiency Balance” means “the Account balance remaining after the repossession and disposition of a Settlement
Class Member’s vehicle, after crediting the Class Member’s account with the sale price of the vehicle and including
all interest and other charges.” Settlement Agreement, ¶1.15. (P. 8) The Deficiency Balance is the unpaid loan
balance that is owed by the Settlement Class Member.
4
    Settlement Agreement, ¶Q.i. (P. 4).


                                                          3
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 4 of 17 PAGEID #: 692




                 Payment.5,6 The total payments made by Settlement Class Members after
                 repossession is approximately $5,720,000.7

            •    SC will request the Credit Reporting Agencies Equifax, Experian, TransUnion and
                 any other credit reporting agency to which SC reports to delete the reporting of the
                 Settlement Class Members’ Accounts that are the subject of this Settlement.8

            •    SC shall pay the Settlement Administrator’s costs associated with disseminating the
                 Class Notice, setting up a Settlement Website, distributing funds, and any escrow,
                 administrative and/or bank related fees and costs associated with the Settlement
                 Administrator’s duties, up to $65,000.9

IV.        AWARD OF ATTORNEYS’ FEES

           A. Introduction

           The Settlement Agreement provides SC will pay up to $2,500,000 in Attorneys’ Fees

and Expenses10, as approved by the Court, to cover the attorneys’ fees and costs incurred by

the Settlement Class through Class Counsel.11 The amount represents a very small fraction of

the total value of relief to the class (less than 1%), and does not reduce the amounts payable to

the Class as described above. This award was negotiated only after a conditional agreement on

all of the financial relief and benefits to Settlement Class Members was negotiated.

           This Court must approve the fees and expenses to be paid to Class Counsel to exercise its

supervisory role in a class action to protect the interests of the absent Class Members who are not

individually involved in the outcome. The court’s role is to protect the interests of the class


5
    Settlement Agreement, ¶Q.ii-iii (P.4).
6
    The Incentive Payment shall not exceed $10,000. Settlement Agreement, ¶5.2 (P. 25).
7
    Settlement Agreement, ¶3.34 (P. 21).
8
    Settlement Agreement, ¶Q.iv (O. 4); ¶3.4 (P. 21).
9
    Settlement Agreement, ¶Q.iv. (P. 4)
10
 Class Counsel incurred total expenses in this matter of $16,468.32. See Declaration of Ron Frederick, Ex. A and
Declaration of Daniel P. Goetz, Ex. B.
11
     Settlement Agreement, ¶¶ 15.1-15.6 (P. 38-39).

                                                          4
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 5 of 17 PAGEID #: 693




members, and to ensure that the class members are not being overcharged. Stumpf v. Pyod, LLC,

unreported at 2013 WL 6123156 (N.D. Ill. 2013). Where, as here, the attorneys have achieved an

extraordinary outcome for the Settlement Class, and where the payment of the requested

attorneys’ fees will take nothing from the Settlement Class, the court’s protective role logically

diminishes.

       B. The Common Benefit Doctrine

       For over a century, the Supreme Court has recognized the “common fund” exception to

the general rule that a litigant bears his or her own attorneys’ fees. Trs. v. Greenough, 105 U.S.

527 (1882). The rationale for the common fund principle was explained in Boeing Co. v. Van

Gemert, 444 U.S. 472, 478 (1980) as follows:

       [T]his Court has recognized consistently that a litigant or a lawyer who recovers a
       common fund for the benefit of persons other than himself or his client is entitled
       to a reasonable attorney’s fee from the fund as a whole…. Jurisdiction over the
       fund involved in the litigation allows a court to prevent … inequity by assessing
       attorney’s fees against the entire fund, thus spreading fees proportionately among
       those benefited by the suit.

       An attorney who produces a benefit or “common fund” is entitled to reasonable

compensation. See generally 19 Ohio Jur. 3d, Costs in Civil Actions, § 41 (2003) (citing In re

Southern Ohio Correctional Facility, 173 F.R.D. 205 (S.D. Ohio 1997) (“[T]he court must

ensure that class counsel are fairly compensated for the amount of work done as well as the

results achieved, and the court must provide a concise, clear explanation of the reasoning for

adopting a particular methodology and the factors considered at arriving at the fee.”); In re

Dun & Bradstreet Credit Services Customer Litig., 130 F.R.D. 366, 372 (S.D. Ohio 1990) (“It is

well-settled that an attorney who recovers a common fund for the benefit of a class of persons in

commercial litigation is entitled to reasonable attorneys’ fees and expenses payable from that

fund.”) (citing Blum v. Stenson, 465 U.S. 886, 900 n.16 (1984); Boeing, 444 U.S. at 478-79;


                                                 5
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 6 of 17 PAGEID #: 694




Mills v. Electric Auto-Lite Co., 396 U.S. 375, 391-92 (1970); Smillie v. Park Chemical Co.,

710 F.2d 271, 275 (6th Cir.1983).

       This rule is often described more precisely in the jurisprudence as the “common fund” or

“common benefit” doctrine and provides that “a litigant or lawyer who recovers a common fund

for the benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee

from the fund as a whole.” Boeing, 444 U.S. at 478. The court considers the attorneys’ fee not to

abstractly referee the amount of the fee, but rather, in part, to assess how the fee affects the

recovery of absent class members. This is because, in many cases, the client's recovery is

reduced by the attorney’s fee. That concern is absent here.

       C. The Percentage Methodology Is The Appropriate Methodology

       In determining a reasonable fee in common benefit cases, the preferred method is to

award a percentage of the benefit. “While district courts generally have discretion to apply either

the percentage of the fund or the lodestar method in calculating fee awards … the Sixth Circuit

has observed a ‘trend towards adoption of a percentage of the fund method in [common fund]

cases’.” Stanley v. United States Steel Co., unreported at 2009 U.S. Dist. Lexis 114065 at *3-4

(E.D. Mich., 2009). (Internal citations omitted). “In the Sixth Circuit, it is within the discretion

of the district court to decide which method to use in a given case. The percentage-of-the-fund

method, however, clearly appears to have become the preferred method in common fund cases.”

Sweetwater Valley Farm, Inc. v. Dean Foods Co., unreported at 2018 U.S. Dist. Lexis 131855 at

*13 (E.D. Tenn., 2018) (Internal citations omitted). See also Blum v. Stenson, 465 U.S. 886, 900

n.16 (1984) (stating that in common fund cases “a reasonable fee is based on a percentage of the

fund bestowed on the class.”); Sprague v. Ticonic Nat’l. Bank, 307 U.S. 161, 165-166 (1939);

Cent. R.R. & Banking Co. v. Pettus, 113 U.S. 116, 124-125 (1885). The fact that attorney fees



                                                  6
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 7 of 17 PAGEID #: 695




are being paid separately by the Defendant does not change the applicability of the common fund

approach.

       Although this case is not precisely a common fund case (as the funds going to pay
       for attorneys' fees and expenses are to be paid under the Settlement Agreement
       separate and apart from the money that goes directly to the class members),
       nonetheless, the common fund analysis properly applies. Arledge, 2018 U.S. Dist
       LEXIS 179474, 2018 WL 5023950, *3; Merkner v. AK Steel Corp., No. 1:09-cv-
       423, 2011 U.S. Dist. LEXIS 157375, 2011 WL 13202629, at *1 (S.D. Ohio Jan. 10,
       2011). The Court finds that the percentage approach is proper in this case.

Mullins v. S. Ohio Pizza, Inc., unreported at 2019 U.S. Dist. Lexis 11019 at *10 (S.D.

Ohio, 2019)

       Nationally, the percentage methodology is overwhelmingly favored over the lodestar

method. A study that analyzed all class action settlements in federal court for 2006 and 2007

found that of the 688 settlements reviewed, the percentage of the fund method was used 69% of

the time, the lodestar method was used only 12%, and in the remaining cases, the method was

not stated or a different method was used. Brian Fitzpatrick, An Empirical Study of Class Action

Settlements and Their Fee Award, 7. J. Emp. Leg. Stud. 811 (December, 2010).

       A percentage methodology also most closely matches the manner in which attorneys are

customarily compensated in the marketplace for contingency representation. As Judge Richard

Posner of the Seventh Circuit has reasoned, “the object in awarding a reasonable attorneys’ fee ...

is to give the lawyer what he would have gotten ... in an arms length negotiation, had one been

feasible.” Matter of Continental Illinois Sec. Litig., 962 F.2d 566, 572 (7th Cir. 1992). The

percentage method furthers this objective of awarding Class Counsel the fee they would have

received had they handled a similar suit on a contingency fee basis for a paying client; thereby,

more accurately reflecting the economics of litigation practice. See Gaskill v. Gordon 160 F.3d

361, 363 (7th Cir. 1998). The percentage of the benefit approach also aligns counsel’s incentives



                                                 7
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 8 of 17 PAGEID #: 696




with those of their clients, rewarding results achieved as opposed to hours logged. Kirchoff v.

Flynn, 786 F.2d 320, 325 (7th Cir. 1986) (“The lawyer gains only to the extent his client

gains.”).

        The percentage of the benefit methodology should be used in this case.

        D. The Size Of The Benefit For Purposes Of Calculating A Percentage Of The Fund

        The next step in evaluating the fee is determining the amount to which the percentage

should apply. The common benefit created by this litigation has four significant components:

        First, the debt forgiveness benefit provided by SC waiving Deficiency Balances is to be

considered as part of the common fund. Rocca v. Wilke, 53 Ohio App. 2d 8, 10 (1st App. Dist.

1977) (Trial court properly included credits to taxpayer accounts in calculating the total amount of

the common fund); Gascho v. Global Fitness Holdings, LLC., 822 F.3d 280, (6th Cir. 2016)

        When conducting a percentage of the fund analysis, courts must calculate the ratio
        between attorney's fees and benefit to the class. Attorney's fees are the numerator
        and the denominator is the dollar amount of the Total Benefit to the class . . . To
        reach a resolution satisfactory to all parties, litigants may agree to cash and
        noncash settlement components. Calculating the ratio between attorney's fees and
        benefit to the class must include a method for setting the denominator that gives
        appropriate consideration to all components that the parties found necessary
        for settlement. . .

        Likewise, in Cosgrove v. Citizens Auto. Fin., Inc., No. CIV.A. 09-1095, 2011 WL

3740809, at *7 (E.D. Pa. Aug. 25, 2011), a case almost identical to this one, involving vehicle

repossessions and post-repossession notices that violated state law, the court noted that “debt

forgiveness provides a valuable award to class members.” The court then went on to find that:

“$1.25 million in attorneys' fees, which represents approximately 11.7% of the settlement fund,

including debt relief. . . is reasonable.” Id. at *8.




                                                    8
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 9 of 17 PAGEID #: 697




       Second, the value of the credit repair is significant. Although not calculated for purposes

of this Motion, as it is not necessary to support the fee request, it is an important element of this

Settlement.

       Third, the payment being made to the Settlement Fund in the amount of $1,900,000 should

be considered in calculating the common benefit provided to the Class.

       Fourth, the attorney fee paid to Class counsel is to be considered part of the common

benefit. See, e.g., Johnston v. Comerica Mortg. Corp., 83 F.3d 241, 246 (8th Cir. 1996) (“Even if

the fees are paid directly to the attorneys, those fees are still best viewed as an aspect of the

class’ recovery.”)

       For the purposes of the percentage fee calculation, counsel proposes that the common

benefit be considered to be $335 million, despite the fact that the actual benefit is significantly

larger since the above number does not capture the credit repair value which is substantial.

       E. The Requested Fee Percentage Is Within The Range Of What Courts Have Found
          To Be Fair and Reasonable

       The foregoing discussion has covered how fees are properly awarded in class action

common benefit cases (by percentage) and what constitutes the total benefit. The final issue is

the correct percentage to use. In this matter, if the Court awards the amount sought by Class

Counsel, it will not reduce the benefit being provided to any Settlement Class Member.

       Counsel has requested an attorney fee that is less than 1% of the common benefit. There

are (6) factors that are commonly considered to determine reasonableness of the requested fee.

Understanding that these factors are subjective and not amenable to precise mathematical

calculations, courts have looked to other cases as a critical starting point in determining an

appropriate percentage award.




                                                   9
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 10 of 17 PAGEID #: 698




       Tens of thousands of settlements can be cited by Class Counsel in which the fee awards

were far in excess of 1% of the common benefit sought in this matter. Recent case law from the

Southern District of Ohio recognized that the average fee award in the Sixth Circuit was

typically between 20 to 50 percent of the common fund.

       Under either calculation, whether 24.47% or 33%, this Court finds Plaintiff's
       request is reasonable and within the ranges of fees typically approved by courts in
       the Sixth Circuit. See In re Broadwing, Inc. ERISA Litig., 252 F.R.D. 369, 380-81
       (S.D. Ohio 2006) ("Attorneys fees awards typically range from 20 to 50 percent of
       the common fund") (collecting cases); In re Telectronics Pacing Sys., Inc., 137 F.
       Supp. 2d 1029 (S.D. Ohio 2001) ("the range of reasonableness ... has been
       designated as between twenty to fifty percent of the common fund"); In re S. Ohio
       Corr. Facility, 173 F.R.D. 205, 217 (S.D. Ohio 1997), rev'd on other grounds, 24
       F. App'x 520 (6th Cir. 2001) ("[t]ypically, the percentage awarded ranges from 20
       to 50 percent of the common fund").

Mullins, 2019 U.S Dist. Lexis 11019 at *11.

       Similarly, in a study of 688 class action settlements by Brian Fitzpatrick, An Empirical

Study of Class Action Settlements and Their Fee Award, 7. J. Emp. Leg. Stud. 811 (December,

2010), the researchers found a median fee award of 25%. This means that half of the settlements

had fees over 25% with most between 25-35%. Id. Even when the court was required to conduct

the balancing by application of the relevant factors, they commonly awarded fees between 25-

35%. The median fee award in the Sixth Circuit was reported to be 28%. Id. The study also

noted that the Ninth Circuit has a presumptive starting point of 25% and then moves up or down

after application of the relevant factors to each case. In 2010, Theodore Eisenberg and Geoffrey

Miller published an article in which they examined attorney fee awards from a comprehensive

class action case data set covering the period of 1993-2008. See Attorney Fees In Class Action

Settlements: 1993-2008. Theodore Eisenberg & Geoffrey Miller, Attorney Fees In Class Action

Settlements: 1993-2008, 7 J. Empirical Legal Stud. 248, (2010). The usefulness of the data

analysis for courts deciding a fee petition was summarized by the authors as follows:


                                               10
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 11 of 17 PAGEID #: 699




        The present empirical study is intended to assist courts in the task of fee setting –
        and counsel in the task of identifying appropriate fees to request – by supplying an
        accounts of compensation practices in courts across the country, studied over an
        extended period of time, and conducted in an academic setting outside the fires of
        litigation. The information provided in this article is the best data on “awards in
        similar cases” from cases with available opinions. If used effectively, our study
        may be of material assistance in further rationalizing the compensation of class
        counsel.

Id. at 250.

        According to the study and the data from published opinions, the mean fee award for

cases with class benefits in excess of $175.5 million was 12% of the fund and the median was

10.2% of the fund. Id. at 265. The national data, coupled with the fact that in the Sixth Circuit

the average fee award is between 20 to 50% with a median of 28%, demonstrates that Counsels’

request, which is less than 1% of the Settlement benefits, is reasonable.

        F. The Fee Request Is Supported By The Relevant Factors

        Courts will sometimes also look to six factors to determine the appropriate percentage to

award as attorneys’ fees from a common fund:

        •     the value of the benefit rendered to the class;

        •     society’s stake in rewarding the attorneys who produce such benefits in order to

              maintain an incentive to others;

        •     whether the services were undertaken on a contingent fee basis;

        •     the value of the services on an hourly basis;

        •     the complexity of the litigation; and

        •     the professional skill and standing of all counsel.

        Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir., 1974). Ultimately

however, the standard applied to determine the percentage awarded is reasonableness under the

circumstances of a particular case. Blum, 465 U.S. at 900; Bowling v. Pfizer, Inc., 102 F.3d 777,

                                                      11
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 12 of 17 PAGEID #: 700




779 (6th Cir. 1996) (stating that an “award of attorneys’ fees in common fund cases need only be

‘reasonable under the circumstances’”).

        •   The Value Of The Benefit Provided To The Class Is Substantial

        The first factor courts look to is the class benefit created by the efforts of counsel. As

shown above, the common benefit provided to the Settlement Class is in excess of $335 million.

This is a substantial recovery for a case such as this.

        •   Society Has A Stake In Adequately Compensating Class Counsel To Maintain An
            Incentive For Attorneys To Pursue Such Matters

        Establishing an appropriate fee for Class Counsel takes into account the societal goal of

encouraging attorneys to take on legitimate claims that would never be asserted without the class

action device. In re Weisbrod, 138 B.R. 869, 874 (Bkrtcy. S.D. Ohio 1992). See, e.g., Dolgow v.

Anderson, 43 F.R.D. 472, 487, 494 (E.D.N.Y. 1968) (rev’d other grounds) (“Every successful

suit duly rewarded encourages other suits to redress misconduct and by the same token

discourages misconduct which would occasion suit.”) (Internal citation omitted).

        Judge Kathleen J. O’Malley, a current Circuit Judge for the United States Court of

Appeals for the Federal Circuit, outlined, while a District Court Judge in the Northern District of

Ohio, the necessity of encouraging counsel, through attorney fee awards, to undertake this type

of litigation.

                 …[O]ne of the fundamental principles of class action litigation is
                 that it provides an incentive to pursue recovery for tortious conduct
                 that would otherwise go unchecked because the individual harm to
                 a plaintiff is too small to justify the cost of litigation. Collective
                 action is the best, and, in many cases, the only feasible, way to
                 redress the harm on an individual basis and discourage similar
                 conduct in the future. Of course, class actions depend on class
                 counsel – that is why the Court’s duty to ensure that class counsel is
                 fairly compensated under the circumstances is such an important
                 part of the Court’s Rule 23(e) responsibilities.



                                                  12
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 13 of 17 PAGEID #: 701




Lonardo v. Travelers Indem. Co, 706 F. Supp. 2d at 791 (2010 U.S. Dist. Lexis 33180). See also

In re Tyco, Int’l. 535 F.Supp.2d 249, 270 (D.C.N.H. 2007) (Internal citations omitted) (“Without

a fee that reflects the risk and effort involved in this litigation, future plaintiffs' attorneys might

hesitate to be similarly aggressive and persistent when faced with a similarly complicated, risky

case and similarly intransigent defendants. In order to attract well-qualified plaintiffs' counsel

who are able to take a case to trial, and who defendants understand are able and willing to do so,

it is necessary to provide appropriate financial incentives.)”. In Re Visa Check/Mastermoney

Antitrust Litig. 297 F.Supp.2d 503, 525 (E.D. NY 2003) (Attorney fees “must also serve as an

inducement for lawyers to make similar efforts in the future”).

        Society has a unique interest in promoting lawyers to pursue similar litigation. Without

this litigation, the overwhelming majority of all of these relatively small claims would not have

been pursued, and, in fact, as demonstrated by this case, many of these victims would have been

subjected to inappropriate collection actions. Society needs for lawyers to have every incentive

to dedicate themselves to such cases. It cannot afford to do otherwise.

        •   The Litigation Was Risk-Laden, And Class Counsel Undertook The Litigation On A
            Contingency Fee Basis

        The contingent nature of an attorney’s representation is a factor courts consider in

determining a fair and reasonable fee. See, e.g., In re Fernald Litig., unreported at 1989 WL

267038, at *3 (S.D. Ohio 1989) (noting that class counsel undertook significant risk, because

“[i]f they had not negotiated a successful settlement or obtained a final judgment, they would

receive no payment for their thousands of hours of services”); Cherner v. Transitron Electric

Corp., 221 F. Supp. 55, 61 (D. Mass. 1963) (“No one expects a lawyer whose compensation is

contingent upon his success to charge, when successful, as little as he would charge a client who

in advance had agreed to pay for his services, regardless of success.”). In In re Checking


                                                   13
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 14 of 17 PAGEID #: 702




Account, the Court noted that the significant risk in undertaking litigation without any guarantee

of payment justified a 30% fee in the $400+ million settlement:

       Class counsel took on a great deal of risk in bringing this case, and turned a
       potentially empty well into a significant judgment. That kind of initiative and skill
       must be adequately compensated to insure that counsel of this caliber is available
       to undertake these kids of risky but important cases in the future.

In re Checking Account (Torres), 830 F. Supp. 2d 1359. (Internal citations omitted).

       “Contingent fee arrangements reduce risk to clients (see In re Estate of Johnson, 899

N.E.2d 198, 203 (5th Dist. 2008)) and “serve an important function in American life” by

“permit[ting] persons of ordinary means access to a legal system which can sometimes demand

extraordinary expense.” Landis v. Grange Mut. Ins. Co. 1997 Ohio App. Lexis 570 at *5 (6th

Dist. 2007). Notably, however, contingency fee arrangements don’t reduce the overall risk of the

litigation, it just transfers an overwhelming portion of it to counsel.

       Counsel undertook this matter on a contingent basis. Some Courts actually consider the

contingent nature of the risk first and foremost when deciding what the ultimate percentage

awarded should be and recognize that 33% to 40% is the standard rate for bearing such risk. See

Sutton v. Bernard, 504 F.3d 688, 692 (7th Cir. 2007) holding that attorneys’ fees should be set by

“the market price for legal services, in light of the risk of nonpayment and the normal rate of

compensation in the market at the time.” The risk associated with the case is a paramount

consideration because class counsel in cases such as this accept the risk of not only non-payment,

but also the risk of a financial loss (no one steps up to reimburse class counsel for the out-of-

pocket expenses if the case is unsuccessful).

       It is also beyond real dispute that attorneys who accept contingent fee arrangements in

large complex cases, with a substantial risk of non-payment and where the attorneys are

advancing and carrying for years all of the litigation expenses, generally do not accept the

                                                  14
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 15 of 17 PAGEID #: 703




engagement for less than a contingent fee of between 30 and 40 percent. Will v. General

Dynamics Corp., No. 06–cv–698–GPM, 2010 WL 4818174, at *2 (S.D.Ill. Nov. 22, 2010)

(“[w]here the market for legal services in a class action is only for contingency fee agreements,

and there is a substantial risk of nonpayment for the attorneys, the normal rate of compensation

in the market is 33.33% of the common fund recovered.”); City of Greenville v. Syngenta Crop

Protection, Inc., 904 F.Supp.2d 902 (2012) (awarding fees of one-third of a $105 million

common fund, observing: “… a contingent fee of one-third of any recovery after the

reimbursement of costs and expenses reflects the market price for legal services for a case of

similar risk.”); Meyenburg v. Exxon Mobil Corp., No. 3:05-CV-15-DGW, 2006 WL 2191422, at

*2 (S.D. Ill. July 31, 2006) (Awarding a fee of one-third of the common fund, observing: “The

Court is independently aware that 33 1/3% to 40% (plus the cost of litigation) is the standard

contingent fee percentages in this legal marketplace for comparable commercial litigation.”);

Teamsters Local Union No. 604 v. Inter-Rail Transp., Inc., No. 02-CV-1109-DRH, 2004 WL

768658, at *1 (S.D. Ill. Mar. 19, 2004)(“… a fee award of thirty-three and one-third (33 1/3%) in

a class action is not uncommon.”); Goldsmith v. Tech. Solutions Co., 1995 WL 17009594, at *8

(N.D. Ill. Oct. 10, 1995) (“Thirty-three percent appears to be in line with what attorneys are able

to command on the open market in arms-length negotiations with their clients.”).

       •   The Litigation Was Complex

       The next factor is complexity. Class actions are a complicated procedure tool. All are

different. There is no single patterned approach to certification. Only after every element of

Rule 23 is satisfied can a case proceed on a class-wide basis. Thereafter, certification is subject

to appeal by the defendant, modification by the court, opt-outs and objection by class members.

There is nothing simple about class action litigation. Further, the underlying nature of the



                                                 15
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 16 of 17 PAGEID #: 704




litigation (did the post-repossession forms violate Ohio law?) is not simple as SC is still

maintaining that the forms used complied with Ohio law.

       The negotiations and consultations between the parties, which included a mediation in

Chicago conducted by retired Federal Judge Morton Denlow, initially reached an impasse.

During the subsequent year after the mediation, the parties engaged in a series of attempts to

resolve the case, with the prospect of further litigation remaining an option. Defendant provided

Plaintiff with over 20,000 pages of discovery and the deposition discovery was beginning. In the

end, both sides, recognized the perils of continuing the litigation and negotiated a settlement

which they agree is in the best interests of their clients and satisfies the requisites of Rule 23.

       •   Class Counsel Applied Their Sophisticated Legal Skills To Prosecute And Resolve
           This Case

       The final factor is skill of the lawyers in handling the case. The Settlement alone proves

this factor. Additionally, attached as Ex. A-1 is the resume of Frederick & Berler and attached as

Ex. B-1 is the resume of Weisman, Kennedy & Berris.

V.     CONCLUSION

       For all of the foregoing reasons, Class Counsel hereby requests that this Honorable Court

award it attorneys’ fees and expenses of $2,500,000.

                                               Respectfully submitted,


 Dated: February 17, 2021                   By:     /s/Ronald Frederick
                                                    Ronald Frederick (0063609)
                                                    Michael Berler (0085728)
                                                    Frederick & Berler, LLC
                                                    767 E. 185th St.
                                                    Cleveland, Ohio 44119
                                                    (216) 502-1055
                                                    ronf@clevelandconsumerlaw.com
                                                    mikeb@clevelandconsumerlaw.com



                                                  16
Case: 2:18-cv-01534-EAS-KAJ Doc #: 59 Filed: 02/17/21 Page: 17 of 17 PAGEID #: 705




                                            By:     /s/ R. Eric Kennedy
                                                    R. Eric Kennedy (0006174)
                                                    Daniel P. Goetz (0065549)
                                                    1600 Midland Building
                                                    101 West Prospect Avenue
                                                    Cleveland, Ohio 44115
                                                    (216) 781-1111
                                                    Fax (216) 781-6747
                                                    ekennedy@weismanlaw.com
                                                    dgoetz@weismanlaw.com

                                                    Counsel for Plaintiff John Rayburn and the
                                                    Class




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court's system.



                                                                /s/Ronald Frederick
                                                                Ronald Frederick (0063609)
                                                                Frederick & Berler, LLC

                                                                Counsel for Plaintiff John Rayburn




                                                  17
